Citation Nr: 1429456	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  12-14 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant & S.D.


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1967.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO.

In a March 2011 rating decision, the RO granted service connection for PTSD and assigned an evaluation of 30 percent, effective on January 24, 2011. 

In a May 2012 rating decision, the RO increased the rating for the service-connected PTSD to 50 percent, effective on January 24, 2011. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  

A review of the documents in such file reveals that certain documents, including the December 2012 hearing transcript, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board has determined that further development is required prior to adjudicating the Veteran's claim.

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).

During the December 2012 hearing, the Veteran testified that during his March 2011 VA examination he withheld information regarding his symptoms from PTSD, such as suicidal ideation and problems with memory loss, because he feared the repercussions.  

The Veteran asserts that if he is afforded another VA examination he will be able and willing to fully participate in order to provide an accurate depiction of the current severity of his PTSD.

Thus, the Board finds that a new examination is needed to determine the current severity of this service-connected hearing disability.

Further, copies of any outstanding treatment records also should be obtained and associated with the record for review.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records referable to treatment rendered for his service-connected PTSD since 2013 and associate them with the record. 

2.  After all records have been received, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD. 

The examiner must provide a complete rationale for all the findings and opinions.

3.  After completion of the above development, the Veteran's claims should be readjudicated.  If the determinations remain adverse to him, he should be furnished with a Supplemental Statement of the Case.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

